Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama (US20070140519) in view of Tanabe (US 20110135141). 

As to Claim 1, Fukuyama teaches a vibratable element for loudspeaker use ( diaphragm assembly 100, abstract ) the vibratable element comprising: a coil bobbin ; a voice coil attached to the coil bobbin ( voice coil 28 attached to voice coil bobbin inherent, Figure 4); and a main body constituted by a single thin plate ( Diaphragm 27 , the main body including: a fixing portion being a part of the thin plate to which the coil bobbin is fixed from one side in a first direction (FIG. 13C shows manufacturing step 13C of FIG. 11. In step 13A, voice coil 28 is attached to diaphragm 27 obtained by pressing a resin sheet material into a shape to form diaphragm assembly 100. [0064]), the first direction being an axial direction of the voice coil (voice coil 28). Fukuyama in view of Tanabe further teaches the limitations of: a damper portion being a part of the thin plate located inside the fixing portion; a vibrating portion being a part of the thin plate located outside the fixing portion, wherein the inside refers to a side toward the center of the thin plate and the outside refers to a side away from the center of the thin plate, and an edge portion being a part of the thin plate outside the vibrating portion, the edge portion including an outer perimeter portion of the thin plate, Tanabe in related field (Speaker device) teaches the damper member 19 shown in FIG. 10 is formed by extrusion molding of resin, and has a damper main unit 190 formed in a wave form, a first supporting unit 191a formed in an arch shape that follows one of the outer side edge portions of the damper main unit 190, and a second supporting unit 191b formed in an arch shape that follows the other outer side edge portions of the damper main unit 190. A first fitting groove 192a is formed in the border portion of the damper main unit 190 and first supporting unit 191a so as to extend in the lengthwise direction, and a second fitting groove 192b is formed in the border portion of the damper main unit 190 and second supporting unit 191b so as to extend in the lengthwise direction. [0108], Figures 2 and 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  
As to Claim 2, Fukuyama in view of Tanabe teaches the limitations of Claim 1, and wherein the vibrating portion and the edge portion( 191a and b) include a first curved portion generally of a ring shape when viewed from the other side in the first direction, and the first curved portion has a pair of generally arc shapes in a cross-cross-sectional view in the first direction, the pair of generally arc shapes protruding to one or the other side in the first direction, Tanabe teaches [0108] and [0109] a damper main unit 190 formed in a wave form, a first supporting unit 191a formed in an arch shape that follows one of the outer side edge portions of the damper main unit 190, and a second supporting unit 191b formed in an arch shape that follows the other outer side edge portions of the damper main unit 190. 
As to Claim 3, Fukuyama in view of Tanabe teaches the limitations of Claim 1, and wherein the damper portion includes a second curved portion generally of a ring shape when viewed from the other side in the first direction, and the second curved portion has a pair of generally arc shapes in a cross-cross-sectional view in the first direction, the pair of generally arc shapes protruding to one or the other side in the first direction ( damper portion 190 is a wave form as shown on Figure 2 and [0108] of Tanabe , where the wave form is shaped with multiple curves , thus teaching the limitation of “…ring shape … first and second arc shapes..” 
As to Claim 4, Fukuyama in view of Tanabe teaches the limitations of Claim 2, and wherein the damper portion includes a second curved portion generally of a ring shape when viewed from the other side in the first direction, and the second curved portion has a pair of generally arc shapes in a cross-cross-sectional view in the first direction, the pair of generally arc shapes protruding to one or the other side in the first direction, ( damper portion 190 is a wave form as shown on Figure 2 and [0108] of Tanabe , where the wave form is shaped with multiple curves , thus teaching the limitation of “…ring shape … first and second arc shapes..” 

As to Claim 5, Fukuyama in view of Tanabe teaches the limitations of Claim 2, and wherein the damper portion includes a second curved portion generally of a ring shape when viewed from the other side in the first direction, the second curved portion has a pair of generally arc shapes in a cross-cross-sectional view in the first direction, the pair of generally arc shapes protruding to one or the other side in the first direction, , ( damper portion 190 is a wave form as shown on Figure 2 and [0108] of Tanabe , where the wave form is shaped with multiple curves , thus teaching the limitation of “…ring shape … first and second arc shapes..” 
    PNG
    media_image1.png
    562
    612
    media_image1.png
    Greyscale

 and the pair of generally arc shapes of the first curved portion and the pair of generally arc shapes of the second curved portion protrude in mutually opposite directions in the first direction, As seen on Figure 2 the damper main unit 190 is shown in a cross-sectional view with a pair of wave forms in the opposite directions. 

As to Claim 8, Fukuyama in view of Tanabe teaches the limitations of Claim 2, and the first curved portion includes: a first inner perimeter generally of a ring-shape, a first outer perimeter generally of a ring-shape, and a first vertex generally of a ring-shape, wherein the first vertex is positioned between the first inner perimeter and the first outer perimeter and outside a first midpoint, and the first midpoint is a midpoint of a linear distance from the first inner perimeter to the first outer perimeter, Tanabe teaches ( damper portion 190 is a wave form as shown on Figure 2 and [0108] of Tanabe , where the wave form is shaped with multiple curves , thus teaching the limitation of “…ring shape … first and second arc shapes..where the arc shapes implicitly teaches the two vertexes. See the Figure below. 

    PNG
    media_image2.png
    572
    745
    media_image2.png
    Greyscale

As to Claim 9, Fukuyama in view of Tanabe teaches the limitations of Claim 3, and, wherein the second curved portion includes: a second inner perimeter generally of a ring-shape, a second outer perimeter generally of a ring-shape, and a second vertex generally of a ring-shape, wherein the second vertex is positioned between the second inner perimeter and the second outer perimeter and inside a second midpoint, and the second midpoint is a midpoint of a linear distance from the second inner perimeter to the second outer perimeter, Tanabe teaches ( damper portion 190 is a wave form as shown on Figure 2 and [0108] of Tanabe , where the wave form is shaped with multiple curves , thus teaching the limitation of “…ring shape includes multiple inner and outer curves having inner and outer perimeter and since there are multiple arcs, the vertexes are implicit See the Figure below. 
 

    PNG
    media_image3.png
    572
    744
    media_image3.png
    Greyscale



As to Claim 19, Fukuyama in view of Tanabe teaches the limitations of Claim 1, and  further comprising a dome portion having a higher hardness than the main body, wherein the fixing portion has a first face on the one side in the first direction and a second face on the other side in the first direction, the coil bobbin is fixed to the first face of the fixing portion, and the dome portion is fixed to the second face of the fixing portion and covers the damper portion from the other side in the first direction ( as seen from Figure 13, the dome 27 is fixed to second face of curved fixing portion and voice coil bobbin 28 to other face ( Figure 13.

    PNG
    media_image4.png
    372
    920
    media_image4.png
    Greyscale

As to Claim 20, Fukuyama in view of Tanabe teaches the limitations of Claim 1, and  a loudspeaker device( speaker unit, abstract of Fukuyama and Tanaka) comprising: the vibratable element according to claim 1; a magnetic circuit having a magnetic gap, the magnetic gap receiving the voice coil of the vibratable element; a damper support fixed to the damper portion of the main body of the vibratable element; and a frame fixed to the outer perimeter portion of the edge portion of the main body of the vibratable element, speaker  unit including a permanent magnet 21 is sandwiched between upper . 
Allowable Subject Matter
Claims 6, 7, 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651